Title: From Thomas Jefferson to John Breckinridge, 15 April 1806
From: Jefferson, Thomas
To: Breckinridge, John


                        
                            
                        Apr. 15. 06.
                     
                        
                        
                              Th: Jefferson requests the favour of mr Breckenridge to dine with him tomorrow (Wednesday)
                            at half after three. The favour of an answer is asked.
                    